DOMENGEAUX, Judge.
MOTION TO REMAND
The defendants-appellees, Aetna Casualty and Surety Company and the Great Atlantic and Pacific Tea Company, move to remand this suit to the district court to enable them to traverse the right of the plaintiff-appellant, Mary Ann Doyle, to continue to prosecute this appeal in forma pauperis. The motion is unopposed. We remand.
The record of this appeal has not as yet been lodged with this court.
In their Motion to Remand the defendants-appellees allege that since the plaintiff-appellant perfected her appeal in for-ma pauperis, her husband, Herman Doyle, one of the original plaintiffs, died, leaving the plaintiff-appellant Mary Ann Doyle considerable properties, so that she should no longer be considered a pauper.
Once an appeal is granted in forma pauperis, the proper remedy to traverse the *804affidavits of poverty or the applicant’s right to exercise the privilege is to timely apply to the appellate court to remand the case for that purpose. Affiliated Foods, Inc. v. Blanchard, 256 So.2d 363 (La.App. 3rd Cir., 1971); Lake Charles Tile & Carpet Company v. Foster, 251 So.2d 196 (La.App. 3rd Cir., 1971). This application was timely made.
The case is remanded to the trial court to allow the defendants-appellees to traverse the right of the plaintiff-appellant to proceed in forma pauperis, and for the trial court to rule on that issue.
Remanded.